DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 18 November 2021.  The present application claims 1-38, submitted on 18 November 2021 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 12, 13, 16, 17, 19, 21, 23, 30, 31, 34, 35 37 & 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelley (U.S. Patent. No. 4,209,961).
Regarding claim 1, 19, 37 & 38, Donnelley discloses (see Figure 1) a method of wrapping goods (24) comprising: providing goods (26) on a pallet (28), the pallet (28) having a top surface having the goods (24) thereon and at least one side surface (see Figure 2), the top surface being located above a floor (see Column 3, line 01-07); providing a wrapping machine (10) with a base (14) and a wrapping arm (12) having a roll of wrap film (see Column 2, line 59-61); providing the base (14) of the wrapping (10) with at least one front wheel (42; 18; 19) and at least one rear wheel (22); positioning a portion of the wrapping machine (10) adjacent the at least one side surface of the pallet (28); and encircling the goods on the pallet (28) with the wrapping arm (12) to wrap the wrap film around the goods (24), a circle of rotation of the wrapping arm (12) forming a periphery of a wrap circle area (see Column 2, line 59-65), the at least one front wheel (42; 18; 19) of the base (14) of the wrapping machine (10) being located within the wrap circle area when the pallet (28) is viewed from above (see Figure 2); wherein no part of the wrapping machine (10) is located under the pallet (28) during the step of encircling the goods (26) on the pallet (see Figure 3).
Regarding claims 2-5 & 20-23, Donnelley discloses (see Figure 1) abutting the portion of the wrapping machine (10) against the at least one side surface of the pallet (28); surrounding a top area of the sides of the pallet (28) with the wrap film (see Column 2, line 59-61); positioning the portion of the wrapping machine (10) adjacent the at least one side surface of the pallet (28) includes abutting the base of the wrapping machine (10) against the at least one side surface of the pallet (28); the wrapping arm (12) does not contact the floor during the step of encircling the goods on the pallet (see Column 3, line 01-07).
Regarding claims 6-10 & 24-28, Donnelley discloses (see Figure 1) providing the base (14) with a movable stabilizer (31); and lowering a portion of the movable stabilizer (31) such that the portion of the movable stabilizer (31) abuts the floor to assist in maintaining the wrapping machine (10) adjacent the pallet (28); the portion of the movable stabilizer (31) abuts the floor at a location under the base (14); the portion of the movable stabilizer (31) comprises at least one linearly movable foot (32); (14) with a lowering lever (30); moving the lowering lever (30) to move the at least one linearly movable foot (32) against a bias of a spring (44); and the portion of the movable stabilizer (31) abuts the floor at a location outside a periphery of the base (see Figure 1).
Regarding claims 11 & 29, Donnelley discloses (see Figure 1) during the step of encircling the goods (24) on the pallet (28) with the wrapping arm (12) to wrap the wrap film around the goods (24), the wrap film abuts the at least one front wheel (42; 18; 19) or a cover for the at least one front wheel (42; 18; 19) that extends upward from a top surface of the base (14) of the wrapping machine (10) as the wrap film passes over the at least one front wheel.
Regarding claims 12, 13, 30 & 31, Donnelley discloses (see Figure 1-2) providing the wrapping machine (10) with a carriage (12) carrying the roll of wrap film (82); and raising and lowering the carriage (48) to wrap the goods; pre-stretching the wrap film (82) within the carriage (see Column 3, line 01-07).
Regarding claims 14, 15, 29, 32, 33, Donnelley discloses (see Figure 1-2) the at least one front wheel (42; 18; 19) comprises two front wheels (see Figure 3); and the at least one rear wheel (22) comprises two rear wheels (see Figure 1); providing the wrapping machine (10) with a steering assembly (see Figure 2) for rotating the at least one rear wheel (22) about an axis perpendicular to the axis of rotation of the wrapping arm (see Column 2, line 59-65).
Regarding claim 18 & 36, Donnelley discloses (see Figure 1-2) powering rotation of the wrapping arm with a motor (see Column 2, line 59-65).

Allowable Subject Matter
Claims 16, 17, 34 & 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731